         Case 7:20-cv-00433 Document 29 Filed on 07/15/21 in TXSD Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

    UNITED STATES OF AMERICA,          §
                      Plaintiff,       §
                                       §
 v.                                    §
                                       §        CASE NO. 7:20-CV-433
 3.070 ACRES OF LAND, MORE OR LESS, §
 SITUATE IN STARR COUNTY, STATE        §
 OF TEXAS; AND LUIS ERNESTO            §
 GONZALEZ AND SONIA GONZALEZ,          §
 ET AL,                                §
                    Defendants.        §
______________________________________________________________________________

    SUPPLEMENTAL AMICUS BRIEF REGARDING OWNERSHIP OF SUBJECT
                                  PROPERTY
______________________________________________________________________________

           COMES NOW the United States of America (hereinafter “United States”) and respectfully

submits this supplemental brief in its role as amicus curiae regarding ownership issues in response

to discussion during the Evidentiary Hearing on July 8, 2021:

                                       STATEMENT OF FACTS

           1.      On May 28, 2021, the United States filed an amicus brief regarding ownership of

the real property identified as Tract RGV-RGC-6052 (hereinafter “Subject Property”).1

           2.      On June 4, 2021, Defendants Darlene K. Lund Bailey, John D. Lund, Tandy Z.

Lund, and Diana M. Lund Castaneda (hereinafter “Lund Defendants”) filed their Brief Regarding

Ownership.2

           3.      On July 8, 2021, the Court conducted an evidentiary hearing on title, and it appeared

that additional title evidence and analysis may aid the Court’s determination of ownership of the

Subject Property.


1
    Dkt. No. 27.
2
    Dkt. No. 28.

                                                Page 1 of 7
         Case 7:20-cv-00433 Document 29 Filed on 07/15/21 in TXSD Page 2 of 7




                                                 ANALYSIS

           The issue before the Court is whether Mr. Gonzalez and the Lund Defendants were

cotenants at the time of the government’s taking and, if they were, whether Mr. Gonzalez had

established adverse possession under the more stringent standard applicable to cotenants. The

following analysis suggests they was no cotenancy at the time of taking. Even if they were

cotenants, the Lund Defendants had constructive notice of repudiation.

I.         Lund Defendant’s Title

           4.       The Lund Defendants obtained their undivided interest in the parent tract of the

Subject Property under Texas intestacy law when their father, John Derick Lund, died on

November 1, 1986.

           5.       Prior to 1986, John Derrick Lund was cotenant of the Subject Property with Mary

L. McCall.

           6.       Luis Ernesto Gonzalez purchased the parent tract of the Subject Property on July 2,

2007.3

II.        Adverse Possession Involving Co-Tenants

           7.       In land title disputes, state rather than federal, law applies. United States v. 1,078.27

Acres of Land, More or Less, Situated in Galveston County, Tex., 446 F.2d 1030, 1040 (5th Cir.

1971). In Texas, adverse possession is defined as “an actual and visible appropriation of real

property, commenced and continued under a claim of right that is inconsistent with and is hostile

to the claim of another person.” Tex. Civ. Prac. & Rem. Code Ann. § 16.021(1) (West). “[T]o

establish a claim for adverse possession, a claimant must prove: (1) actual possession of the

disputed property, (2) that is open and notorious, (3) peaceable, (4) under a claim of right; (5) that

is consistently and continuously adverse or hostile to the claim of another person for the duration


3
    See Dkt. No. 26, Ex. 2.

                                                   Page 2 of 7
      Case 7:20-cv-00433 Document 29 Filed on 07/15/21 in TXSD Page 3 of 7




of the relevant statutory period.” Hardaway v. Nixon, 544 S.W.3d 402, 408 (Tex. App. San

Antonio 2017). The burden is on the adverse possessor to prove every fact essential to his claim

by a preponderance of the evidence. Rhodes v. Cahill, 802 S.W.2d 643, 645 (Tex. 1990).

        8.      The adverse possession standard is more stringent when the case involves

cotenants. See Villarreal v. Guerra, 446 S.W.3d 404, 410 (Tex. App. 2014); Laster v. Huntsville

Properties Co., 826 S.W.2d 125, 129 (Tex. 1991) (“A cotenancy is formed when two or more

persons share the unity of exclusive use and possession in property held in common.”). “In an

adverse possession claim between cotenants, the proponent must prove ouster—unequivocal,

unmistakable, and hostile acts the possessor took to disseize other cotenants.” Id. (citing BP Am.

Prod. Co. v. Marshall, 342 S.W.3d 59, 70 (Tex. 2011)).

        9.      According to the Court of Appeals of Texas, “[t]his more stringent requirement

may be satisfied in one of at least two ways.” Rife v. Kerr, 513 S.W.3d 601, 617 (Tex. App. 2016).

“First, ‘[i]t has long been settled in Texas that a conveyance by one cotenant to a stranger, or by

one or more cotenants to another cotenant, purporting to convey the entire common property, when

followed by actual adverse possession, amounts to a disseizin of the non-participating cotenant;

and record of such conveyance, followed by possession, constitutes notice of the repudiation.’” Id.

(citing Republic Prod. Co. v. Lee, 132 Tex. 254, 265, 121 S.W.2d 973, 978 (1938)); see also

Thedford v. Union Oil Co. of California, 3 S.W.3d 609, 614 (Tex. App. 1999) (citing Sadler v.

Duvall, 815 S.W.2d 285, 289 (Tex. App. 1991); Beazley v. Beazley, 273 S.W.2d 938, 940 (1954);

Bradshaw v. Holmes, 246 S.W.2d 296, 301 (Tex. Civ. App. 1951) (“[A] conveyance by one

cotenant to a stranger to the title, by an instrument purporting to pass the entire title in severalty...

when followed by entry of such stranger, claiming under such deed, into actual and exclusive

possession, amounts to a disseisin of the other cotenants, and that such possession if continued for

the statutory period will ripen into title.”). Second, a constructive notice of ouster may be


                                               Page 3 of 7
         Case 7:20-cv-00433 Document 29 Filed on 07/15/21 in TXSD Page 4 of 7




established when there has been: (1) “long-continued possession under claim of ownership” and

(2) “non-assertion of claim by the cotenant.” Id. (citing Tex-Wis Co. v. Johnson, 534 S.W.2d 895,

901 (Tex. 1976). Moreover, the Supreme Court of Texas has stated that an ouster or notice of

repudiation may also be established through “a change in the use or character of possession of the

land…. In cases of that kind, notice may be inferred regardless of the length of possession.” Tex-

Wis, 534 S.W.2d at 901.

           10.      On the date of taking, Mr. Gonzalez and the Lund Defendants were not cotenants

because the deed transfer to Mr. Gonzalez was a conveyance by one cotenant to a stranger.

           11.      The warranty deed executed by Earl J. McCall, individually and as Trustee of the

Mary L. McCall Trust, 2007 (hereinafter “2007 deed”) purported to transfer the entire parent tract

of the Subject Property to Mr. Gonzalez.4 As such, Mr. Gonzalez did not share the unity of

exclusive use and possession in property held in common; he acquired sole and exclusive use and

possession of the parent tract. See Laster, 826 S.W.2d at 129. Because Mr. Gonzalez was a stranger

who acquired the entire parent tract, his recording of the 2007 deed and possession of the parent

tract in 2007 constitute notice of repudiation to the cotenants of Earl J. McCall, namely, the Lund

Defendants. See Rife, 513 S.W.3d at 617; Thedford, 3 S.W.3d at 614; Beazley, 273 S.W.2d at 940;

Bradshaw, 246 S.W.2d at 301; see also Dkt. No. 26, ¶¶7−9 (discussing Mr. Gonzalez’ possession

of the parent tract of the Subject Property, which includes fencing, ranching, and farming); Tex–

Wis, 534 S.W.2d at 901−02 (suggesting that uses such as fencing and cattle grazing may constitute

actual possession for purposes of proving ouster).

           12.      In other words, the Lund Defendants received constructive notice of repudiation in

2007 when Mr. Gonzalez took title and possession of the Subject Property, but the Lund

Defendants failed to bring suit to recover real property under the three-year, five-year, and ten-

4
    See Dkt. No. 26, Ex. 2.

                                                Page 4 of 7
      Case 7:20-cv-00433 Document 29 Filed on 07/15/21 in TXSD Page 5 of 7




year limitations. See Tex. Civ. Prac. & Rem. Code Ann. §§16.024−26. As such, Mr. Gonzalez

appears to have satisfied the elements of adverse possession.

       13.     Even if Mr. Gonzalez became a cotenant with the Lund Defendants when he

purchased the parent tract of the Subject Property in 2007, it appears that Mr. Gonzalez had

effectively ousted the Lund Defendants through “unequivocal, unmistakable, and hostile acts the

possessor took to disseize other cotenants.” Laster, 826 S.W.2d at 70.

       14.     First, the record shows Mr. Gonzalez had a continued possession under claim of

ownership for a period of at least 10 years. See Tex–Wis, 534 S.W.2d at 902 (“[W]e make no

attempt to set out any precise test for determining ‘long-continued’ possession. The number of

years required may vary according to the circumstances of the particular case.”); compare Tex.

Civ. Prac. & Rem. Code Ann. § 16.026 (10-year limitations period to recover real property in

adverse possession). The record shows Mr. Gonzalez’ possession of the Subject Property is

evidenced by paying taxes, installing perimeter fencing, maintaining exclusive access via a private

gate, raising cattle, leveling the property for cultivation, harvesting hay several times per year,

installing an irrigation system, and claiming title to the entire parent tract since 2007. See Tex–

Wis, 534 S.W.2d at 901−02 (suggesting that uses such as fencing and cattle grazing may constitute

actual possession for purposes of proving ouster); Thedford, 3 S.W.3d at 614 (suggesting that

fencing, farming, and other visible and obvious improvements are evidence of continued, open,

notorious, exclusive, and inconsistent with the existence of title of anyone other than the

occupants).

       15.     In addition to not asserting a claim to recover the Subject Property after Mr.

Gonzalez took possession, the Lund Defendants entered into a title agreement with Mr. Gonzalez




                                            Page 5 of 7
         Case 7:20-cv-00433 Document 29 Filed on 07/15/21 in TXSD Page 6 of 7




in 2019, conceding any interest they may have in the parent tract of the Subject Property to Mr.

Gonzalez.5

           16.      Even if Mr. Gonzalez became a cotenant with the Lund Defendants in 2007, Mr.

Gonzalez appears to have established an ouster or notice of repudiation through “a change in the

use or character of possession of the land.” See Tex-Wis, 534 S.W.2d at 901. In 2007, at the time

of Mr. Gonzalez’ purchase, the parent tract of the Subject Property was a vacant, unimproved,

non-agricultural land. After his purchase, Mr. Gonzalez converted the entire property to different

uses, operating a portion of the land for agriculture (hay production) and another portion of the

land for cattle grazing. New uses which required Mr. Gonzalez to fence, irrigate, and work the

land. According to the Supreme Court of Texas, a notice of repudiation may be inferred from such

a change in the use of the property. See Tex-Wis, 534 S.W.2d at 901. As such, it appears that in

2007, Mr. Gonzalez provided constructive notice of repudiation of any cotenancy that existed,

specifically as to the Lund Defendants, by changing the use and character of the property.



                                           CONCLUSION

           The United States requests this Court enter an order determining ownership of the Subject

Property.




5
    See Dkt. No. 26, Ex. 3.

                                               Page 6 of 7
      Case 7:20-cv-00433 Document 29 Filed on 07/15/21 in TXSD Page 7 of 7




                                                 Respectfully submitted,

                                                 JENNIFER B. LOWERY
                                                 Acting United States Attorney
                                                 Southern District of Texas

                                         By:     s/ Megan Eyes
                                                 MEGAN EYES
                                                 Assistant United States Attorney
                                                 Southern District of Texas No. 3135118
                                                 Florida Bar No. 0105888
                                                 1701 W. Bus. Highway 83, Suite 600
                                                 McAllen, TX 78501
                                                 Telephone: (956) 618-8010
                                                 Facsimile: (956) 618-8016
                                                 E-mail: Megan.Eyes@usdoj.gov
                                                 Attorney-in-Charge for Plaintiff




                             CERTIFICATE OF SERVICE

       I hereby certify that on July 15, 2021, I electronically filed the foregoing

SUPPLEMENTAL AMICUS BRIEF REGARDING OWNERSHIP OF SUBJECT PROPERTY

with the Clerk of the Court using the CM/ECF System and provided a copy to all parties via

electronic mail.

                                         By:     s/ Megan Eyes
                                                 MEGAN EYES
                                                 Assistant United States Attorney




                                        Page 7 of 7
